lN THE UNITED STATES DlSTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PirTsBURGH
NEW BERRY, INC., §
) 2:18-Cv-01528-MJH
Plaimiff, §
vs. )
)
MANITOBA coRPoRATION, §
)
Defendant, §
oPINIoN AND oRDER

Plaintiff, NeW Berry, lnc. (“Berry Metal”) brings the Within action for damages related to
its purchase of copper Wire briquettes from Defendant, Manitoba Corporation (“l\/lanitoba”).
Plaintiff, Berry Metal, filed its Complaint in the Butler County Couit of Common Pleas on
November 2, 2018. Defendant, Manitoba, filed a Notice of Removal on November l4, 2018.
(ECF No. 1-3). ln its Complaint, Berry Metal asserts claims for Breach of Contract (Count l),
Breach of Implied Warranties (Count lI), Negligence (Count lll), and Strict Liability (Count IV).
(ECF No. l-2). Berry Metal further claims, among other damages, punitive damages and
attorney’s fees. Id.

Pending before the Court is Manitoba’s Motion to Dismiss for Failure to State a Claim.
(ECF No. 3). Upon review of the Complaint (ECF No. l~2), Defendant’s Motion to Dismiss and
Brief in Support (ECF No. 3 and 4), Plaintifi`s Brief in Opposition (ECF No. 6), Defendant’s
Reply Brief (ECF No. 7), Plaintiff’s Sur-Reply Brief (ECF No. 10), and Defendant’s Sur-Sur-
Reply Brief (ECF No. l4), and the arguments of counsel, Manitoba’s Motion to Dismiss for failure

to state a claim is granted

I. Background
Pursuant to the terms of Berry Metal’s Purchase Order, Manitoba Sold and Berry Metal

purchased approximately 15,000 pounds of FMlZOO Copper as ordered for Berry Metal’s
specification of copper wire briquettes having a certain minimum purity. (ECF No. l~2 at jt 6).
On May 3, 2018, Manitoba emailed a Sales Order to Berry Metal. (ECF No. 3-1). Said Document
was not attached to the Complaint, but it was attached to Manitoba’s Motion to Dismiss. ]a’.
Later, that same day, May 3, 2018, Berry Metal emailed a Purchase Order to Manitoba. Id. In
its Response to Manitoba’s Motion to Dismiss, Berry Metal submitted an affidavit from Andrea
Werner, a Berry Metal employee, wherein she acknowledges that Berry Metal received the May
3, 2018 Manitoba email containing the Sales Grder and Terms of Sale attached. (ECF No. 6-2).
The Manitoba Terms of Sale provided in relevant part as follows:

THE WARRANTY IN THIS SECTION IS EXCLUSIVE AND IN LIEU OF

ALL OTHER INDEMNITIES OR WARRANTIES, WHETHER_EXPRESS OR

lMPLlED, INCLDING THE IMPLIED WARRANTIES GF
MERCHANTIBILITY AND FITNESS FOR A PARTICULAR PURPOSE.

***

LIMITATION ON DAMAGES: Under no circumstances shall the Seller be
liable for incidental, consequential or punitive damages.

(ECF No. 3-l, Ex. 2 at W 5-6).

Manitoba delivered the copper briquettes and certified that they met Berry Metal’s
specifications ]d. at 11 8. After sample testing the briquettes, Berry Metal placed the supplied
copper into its controlled foundry process, which resulted in higher than typical failure rates in
the copper castings. Id. at il lO. Due to steel contaminations within the briquettes, Berry Metal
was forced to change crucibles and stop work at its foundry. ]a’. at 1111 ll-12. As a result, Berry

Metal alleges that (a) multiple ciucibles were damaged and needed replacement; (b) numerous

castings were scrapped during the months of June, July, and August 2018, and (c) significant
work time and labor costs, attributable to the determination and correction of Manitoba’s non-
conforming product, were expended Id. at ‘|1 15. In its ad damnum clauses for Counts I-IV of
the Complaint, Berry Metal also asserts claims for attorney’s fees. Id. at pp. 5, 7, 8, and 9. In its
ad damnum clauses for Counts lll and IV of the Complaint, Berry Metal alleges claims for
punitive damages Ia’. at pp. 8-9.
II. Standard of Review

When reviewing a motion to dismiss, pursuant to F ederal Rule of Civil Procedure 12(b)(6),
the court must “accept all factual allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,
the plaintiff may be entitled to relief.” Eia’ v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (quoting
Phillips v. Cozmty ofAllegheny, 515 F.3d 224, 233 (3d Cir. 2008)). “To survive a motion to dismiss
a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlamz'c Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see also
Thompson v. Real Estate Mortg. Nelwork, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be enough to raise a right to relief
above the speculative level.” Twombly, 550 U.S. at 555. A pleading party need not establish the
elements of a prima facie case at this stage; the party must only “put forth allegations that ‘raise a

951

reasonable expectation that discovery will reveal evidence of the necessary element[s]. Fowler

 

 

 

v. UPMC Shadysz'de, 578 F.3d 203, 213 (3d Cir.2009) (quoting Grayjf v. Sabbiah Cara'z'ology
Associates, Lta’., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); see also Comzelly v. Lane Const.
Corp. , 809 F.3d 780, 790 (3d Cir.2016) (“Although a reviewing court now affirmatively disregards
a pleading’s legal conclusions, it must still . . . assume all remaining factual allegations to be true,
construe those truths in the light most favorable to the plaintiff, and then draw all reasonable
inferences from them.”) (citing Foglz'a v. Renal Vemares Mgmt,, LLC, 754 F.3d 153, 154 n. 1 (3d
Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments Morse v. Lower Merz'on School Distrz'cr, 132
F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint Maz'o v. Aetna, 221 F.3d 472, 482 (3d
Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with
needless discovery and factfinding.” Neitzke v. Wz'llz'ams, 490 U.S. 319, 326-327, (1989).

Finally, if the court decides to grant a motion to dismiss for failure to state a claim upon
which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6), the court must next decide whether
leave to amend the complaint must be granted. The Court of Appeals has “instructed that if a
complaint is vulnerable to 12(b)(6) dismissal, a district court must permit a curative amendment,
unless an amendment would be inequitable or futile.” Phillz`ps, 515 F.3d at 236 (citing Grayson v.
Mayvz`ew State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

III. Discussion
In its Motion to Dismiss, Defendant, Manitoba, seeks to (1) dismiss Plaintiff"s demand for

incidental and consequential damages in all four counts, (2) dismiss Plaintiff"s Breach of Implied

 

Warranties count, (3) dismiss Plaintiff’ s Negligence and Strict Liability counts, and (4) dismiss
Plaintiff’s demand for attorney’s fees in all four counts. (ECF No. 3 and 4).
a. Applicability of Manitoba’s Sales Order and Terms of Sale

The controlling issue, germane to Counts I and II, is whether the terms, contained within
in Manitoba’s Sales Order and accompanying Terms of Sale, apply to the transaction between
Berry Metal and Manitoba. Both parties acknowledge that the initial Manitoba Sales Order and
Terms of Sale were emailed to and received by Berry Metal (ECF Nos. 3-1 and 6-2); therefore,
the Court will determine the effect of said transmittal and receipt upon the contractual
relationship between the parties and the Plaintiff’s claims in this case.

As regards the applicability of Manitoba’s Sales Order and Terms of Sale, the parties cite
to Section 2-207 of the Uniform Commercial Code, generally referenced as the “battle of forms”
section. Section 2~207 governs transactions where additional terms are conveyed during the
parties’ exchanges of communications regarding offer and/or acceptance Section 2~207 of the
UCC provides that:

(a) General rule. -- A definite and seasonable expression of acceptance or a written
confirmation which is sent within a reasonable time operates as an acceptance even
though it states terms additional to or different from those offered or agreed upon, unless

acceptance is expressly made conditional on assent to the additional or different terms.

(b) Ejjfec)‘ on contract _ The additional terms are to be construed as proposals for addition
to the contract Between merchants such terms become part of the contract unless:

(l) the offer expressly limits acceptance to the terms of the offer;

(2) they materially alter it; or

(3) notification of objection to them has already been given or is given within a
reasonable time after notice of them is received.

 

 

13 Pa.C.S. § 2207; N.Y. U.C.C. Law § 2-207.l Under the UCC, “[w]here a buyer makes a
definite and seasonable expression of acceptance of a seller's offer, a contract is formed on the
seller's terms.” Stanalara’ Bent Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 447 (3d Cir. 2003);
See also Stemcor USA, Inc. v. Trz'alent Steel Corp., 471 F.Supp.2d 362, 366 (S.D.N.Y. 2006).
The timeline of the traded documents has been described by the parties as follows:

¢ May 3, 2018, at 9:16 a.m. Manitoba sent the Sales Order and Terms of Sale by
email to Berry Metal.

¢ May 3, 2018 at 2:35 p.m. Berry Metal sent its Purchase Order to Manitoba by
email.

0 May 3, 2018 at 2139 P.M., Andrea Werner‘ received an email from Manitoba
regarding that same Purchase Order that said: “Thanks and hope you are feeling
better today! ”

0 June 4, 2018, the product was delivered and Berry Metal accepted delivery.
(ECF No. 1~2 at Ex. C; ECF No. 7 at p. 2; and ECF No.14 at p. 1). Manitoba argues that Berry
Metal accepted the Sales Order and Terms of Sale when Berry Metal, later the same day, emailed its
Purchase Order to Manitoba in response to the Sales Order. The Purchase Order makes no
reference to the provisions of the Sales Order and Terms of Sale. Under 2-207, Berry Metal was
required to provide conditional assent and/or provide notice of objection to Manitoba if it did not
wish to be bound by the terms of Manitoba’s Sales Order. See 13 Pa.C.S. § 2207; N.Y. U.C.C.
Law § 2-207. Berry Metal argues that it did not accept the Sales Order or Terms of Sale; rather
it asserts that its Purchase Order formed the basis for the parties’ contract. Absent any
communication of conditions or objections from Berry Metal to Manitoba in its Purchase Order,

Berry Metal’s email constituted its acceptance of Manitoba’s Sales Order and Terms of Sale

 

‘ The Terms of Sale includes a provision that New York law applies. While the Court has
not been asked to comment on the effect of that particular provision, it acknowledges that
Section 2-207 of the U.C.C. are identical under both Pennsylvania and New York statutes

6

Thus, Berry Metal accepted Manitoba’s provisions contained within the Sales Order and Terms
of Sale. This included the express limitations on “all other indemnities or warranties, whether
express or implied, including the implied warranties of merchantability and fitness for a
particular purpose.” (ECF No. 3~1, Ex. 2 at 1111 5-6).2 Accordingly, Manitoba’s Motion to Dismiss
Berry Metal’s, claim for Breach of lmplied Warranties (Count Il) is granted and said count is
dismissed

Further, by the limitation on damages language contained in the Sales Order and Tenns
of Sale (ECFNo. 3-1, Ex. 2 at 1111 5-6), Berry Metal is barred from pursuing any incidental or
consequential damages as pleaded in the ad damnum clauses of Counts I through lV. Therefore,
Manitoba’s Motion to Dismiss Berry Metal’s claims for incidental or consequential damages is
granted Said claims for damages in all counts are dismissed Pursuant to the same language
within the Sales Order and Terms of Sale, punitive damages are contractually precluded Thus,
Manitoba’s Motion to Dismiss Berry Metal’s claims for punitive damages in Counts IIl and IV is
granted Plaintiff’s claims for punitive damages, as contained within the ad damnum clause of
Counts lll and IV, are dismissed

b. Berry Metal’s Tort Claims

Manitoba argues that the tortclaims, Count III, Negligence, and Count IV, Strict Liability,
are barred pursuant to the economic loss doctrine and/or gist of the action doctrine. The two
doctrines, gist of the action and economic loss, are closely related Both doctrines are “designed

to maintain the conceptual distinction between breach of contract claims and tort claims.” See

 

2 “Limitation of liability clauses are routinely enforced under the Uniform Commercial
Code when contained in sales contracts negotiated between sophisticated parties and when no
personal injury or property damage is involved.” Valhal Corp. v. Sullz`van Assocs., Inc., 44 F.3d
195, 203 (3d Cir. 1995)

 

 

Pediaz‘rz'x Screenz'ng, Inc. v. TeleChem Int’l, Inc., 602 F.3d 541, 548 (3d Cir. 2010) (applying gist
of the action doctrine)‘, Werwinski v. Ford Motor Co., 286 F.3d 661, 671 (3d Cir. 2002) (applying
economic loss doctrine) (interior citations omitted). The gist of the action doctrine precludes
“plaintiffs from re-casting ordinary breach of contract claims into tort claims.” Pedz'atrix, 602 F.3d
at 548. The economic loss doctrine “prohibits plaintiffs from recovering in tort economic losses to
which their entitlement flows only from a contract.” We)~wz'nski, 286 F.3d at 671 (internal citation
omitted).

The Third Circuit in Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 103
(3d Cir. 2001) stated that “[t]he “gist-of-the-action” test is a better fit for [a] non-products liability
case.” Id. at 103, fn. 1 1. Berry Metal argues that this case is a product liability case; and therefore,
it should be considered pursuant to an “economic loss doctrine” analysis. (ECF No. 6 at p. 12).
Under prior ideations of the economic loss doctrine, the Third Circuit observed that “[a]s it
originally developed, the economic loss doctrine provided that no cause of action could be
maintained in tort for negligence or strict liability where the only injury was “economic loss”-
that is, loss that is neither physical injury nor damage to tangible property.” 2-J Corp. v. Tice, 126
F.3d 539, 541 (3d Cir. 1997). Berry Metal argues that the damage caused to the crucibles
establishes property damage, such that the economic loss doctrine does not preclude its tort claims.
(ECF No. 1-1 at 11 15).

Recently, the Pennsylvania Supreme Court decided Ditrman v. UPMC, 196 A.3d 1036
(2018), in which The Court provided a useful discussion of the applicability of the economic loss
doctrine. Dittman addressed the duty of an employer to secure an employee’s personal information
and whether that duty arose from the employer/employee relationship arising from contract or as

a matter of a social duty arising from tort. While the facts of Dittman do not concern product

 

liability, the Pennsylvania Supreme Court acknowledged that a plaintiff may maintain a tort claim
where there is purely economic loss, but only where the duty at issue arose outside of the terms of
the contractual obligations Id. ln Dittman, the Court noted, “applying the economic loss
doctrine [. . .] ‘turns on the determination of the source of the duty plaintiff claims the defendant
owed’ Specifically, if the duty arises under a contract between the parties, a tort action will not
lie from a breach of that duty. However, if the duty arises independently of any contractual duties
between the parties, then a breach of that duty may support a tort action.” Id. at 1054 (Pa.
2018)(citations omitted). ln clarifying the central inquiry into duty, the court also endorsed the
South Carolina Supreme Court decision of Tommy L. Grijj‘in Plumbing & Heaz‘ing Co. v. Jordan,
Jones & Goulding, Inc., 320 S.C. 49, 463 S.E.2d 85 (1995), which held that, “the question [...] is
not whether the damages are physical or economic.” Id. at 88. The essential question is whether
the duty at issue is contract based or tort based Thus, as to the applicability of the economic loss
doctrine, the existence of damage to tangible property component is not determinative; rather the
determinative focus is upon the source of the duties vis-a-vis the parties3 Dittman, supra
Presently, Manitoba’s duty to Berry Metal was to deliver its product conforming to Berry
Metal’s specifications as Fl\/l1200. The requirement that the product was to have a specific level
of purity, FM1200, was a component of the Contract. See ECF No. 1-2 at 11 6-8. Where Plaintiff
alleges that the product delivered was not of the specified minimum purity, the essence of

plaintiff’s claim is a breach of contract. Any damages, that are due as a consequence of

 

3 As noted above, the Terms of Sale include a provision that New York Law applies
Plaintiff, Berry Metal, argued against the applicability of Terms of Sale and ignored this
provision in its briefing. Likewise, outside of the battle of forms argument, Defendant, Manitoba
has neither cited to any New York or Second Circuit precedent nor advocated that New York law
applies to any extra-contractual claims. However, the Court has reviewed the economic loss
doctrine under New York law and finds that it would support the same conclusion See e. g.
Trump lnt'l Hotel & Tower v. Carrier Corp., 524 F. Supp. 2d 302, 307 (S.D.N.Y. 2007).

9

 

 

Manitoba’s failure to perform such contractual duty, are determined by the contract terms between
the parties and contract law. As merchants, the parties had the ability to establish the terms by
which each would be bound through their contract terms The terms by which they are bound
control the remedies available to Berry Metal. See, e.g. 13 Pa.C.S. § 2719; N.Y. U.C.C. Law § 2-
719. All damages claimed by Berry Metal relate to contractual duties As such, notwithstanding,
Plaintiff" s efforts to recharacterize the non-conforming product as a defective product, the essence
of the duty arises under the parties’ contract. There is no independent social or tort duty in this
case.

Therefore, under both the gist of the action and the economic loss doctrine, Berry Metal
cannot prevail in its tort claims for negligence or strict liability. Manitoba’s Motion to Dismiss,
as to Counts lll and lV, is granted Count Ill, Negligence, and Count IV, Strict Liability of
Plaintiff’ s Complaint are dismissed

c. Attorney’s Fees

With the above disposition of claims, the only remaining question is whether Berry Metal
may maintain a claim for attorney’s fees under its Breach of Contract (Count I) claim. Under
Pennsylvania law, “litigants bear responsibility for their own attorneys' fees in the absence of
express statutory authorization for fee awards, contractual fee-shifting, or some other recognized
exception.” Herd Chiropracrz`c Clz`nic, P.C. v. State Farm Mut. Auto. Ins. Co., 619 Pa. 438, 445,
64 A.3d 105 8, 1062 (2013). Berry Metal’s Complaint avers no facts that would establish any
statutory or contractual authority to recover attorney’s fees. Rather, Plaintiff, Berry Metal, argues
that it can maintain the ability to recover attorney’s fees via Fed R. Civ. P. 11, based upon an
assertion that Manitoba argued unfounded positions in its Motion to Dismiss (ECF No. 6 at p.

10). Given that this Court is ruling in favor of Manitoba’s positions in its Motion, Berry Metal’s

10

 

argument for attorney’s fees lacks merit. Accordingly, Manitoba’s Motion to Dismiss Berry
Metal’s claims for attorney’s fees is granted Berry Metal’s claims for attorney’s fees are
dismissed
IV. Conclusion

For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 3) pursuant to Fed.
R. Civ. P. 12(b)(6) is granted Count ll, Breach of lmplied Warranties, Count IIl, Negligence,
and Count IV, Strict Liability, of Plaintiff` s Complaint are dismissed As regards Count l, Breach
of Contract, Plaintiff`s claims for incidental, consequential, and punitive damages are dismissed
Further, Plaintiff’s claims for attorney’s fees are dismissed

QB_PLE_R

AND NOW, this 5th day of February, 2019, after careful consideration of the Complaint
(ECF No. 1-2), Defendant’s Motion to Dismiss and Brief in Support (ECF No. 3 and 4),
Plaintiff` s Brief in Opposition (ECF No. 6), Defendant’s Reply Brief (ECF No. 7), PlaintifPs
Sur-Reply Brief (ECF No. 10), and Defendant’s Sur-Sur-Reply Brief (ECF No. 14), the
arguments of counsel, and for the reasons stated above, Defendant, Manitoba’s, Motion to
Dismiss for failure to state a claim is GRANTED. Count ll, Breach of lmplied Warranties, Count
lll, Negligence, and Count lV, Strict Liability, of Plaintiff’ s Complaint are dismissed As
regards Count 1, Breach of Contract, Plaintiff`s claims for attorney’s fees, and incidental,
consequential, and punitive damages are dismissed

Defendant, Manitoba, shall Answer by February 19, 2019.

BY THE COURT:

t/Q?duéa€}l 52§/%,/

Ma`rilynJ_.j jHor
United States instrict Judge

11

 

